Citation Nr: 1201128	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-22 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a compression fracture at T11 and L1. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 2004 to May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for residuals of a compression fracture of T11 and L1, rated 10 percent, effective May 3, 2006.  A July 2008 decision review officer decision increased the rating to 20 percent, also effective May 3, 2006.  In September 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2010 the Board remanded the case for additional development.


FINDING OF FACT

In June 2010 correspondence the Veteran expressed his intent to withdraw his appeal in the matter of the rating for residuals of a compression fracture at T11- L1; there is no question of fact or law in the matter remaining before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal are met; the Board has no further jurisdiction in the in the matter of the rating for residuals of a compression fracture of T11 and L1.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  However, given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA is unnecessary.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2010 correspondence the Veteran expressed his intent to withdraw his appeal in the matter of entitlement to an increased rating for residuals of a compression fracture of T11 and L1.  Inasmuch as the Veteran has withdrawn his appeal, there is no allegation of error of fact or law in the matter before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

The appeal seeking an increased rating for residuals of a compression fracture of T11 and L1is dismissed. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


